Citation Nr: 1123866	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  09-39 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for status-post carcinoma of the right submandibular gland, including as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from July 1970 to February 1972, including in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  A Travel Board hearing was held at the RO in December 2009 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and noted the element of the claim that was lacking to substantiate the claim for benefits.  The VLJ specifically noted the issue as service connection for status-post carcinoma of the right submandibular gland, including as due to herbicide exposure.   The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of this claim.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  The representative specifically asked the Veteran about continuity of the Veteran's status-post submandibular (or salivary) gland cancer symptomatology since active service. 

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim for benefits.  The Veteran's representative and the VLJ asked questions to draw out the evidence which related the Veteran's status-post submandibular gland cancer to active service, the only element of the claim in question.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.


FINDINGS OF FACT

1.  The Veteran's DD Form 214 shows that he served in the Republic of Vietnam between April and December 1971; thus, his in-service herbicide exposure is presumed.

2.  The competent evidence shows that, after he was diagnosed as having cancer of the right submandibular gland in 1997, his cancerous salivary (or submandibular) glad was removed surgically and his cancer has not reoccurred.

3.  The competent evidence does not show that the Veteran's status-post carcinoma of the right submandibular gland is related to active service or any incident of service, to include as due to his acknowledged in-service herbicide exposure.


CONCLUSION OF LAW

Status-post carcinoma of the right submandibular gland was not caused or aggravated by active service, including as due to herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In a letter issued in April 2007, VA notified the appellant of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the appellant to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence does not support granting service connection for status-post carcinoma of the right submandibular gland, including as due to herbicide exposure.  Because the Veteran was fully informed of the evidence needed to substantiate his claim, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-connection claim was provided in the April 2007 VCAA notice letter, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the April 2007 VCAA notice letter was issued prior to the currently appealed rating decision issued in October 2007; thus, this notice was timely.  Because the appellant's claim is being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Although the Veteran's DD Form 214 indicates that his active service included service in the Republic of Vietnam where he was presumably exposed to herbicides, there is no evidence, other than the Veteran's statements, which indicates that status-post carcinoma of the right submandibular gland may be associated with service, including as due to herbicide exposure.  As will be explained below, it appears that, after the Veteran was diagnosed as having salivary gland cancer in 1997, his cancerous salivary gland was removed surgically and his cancer has not reoccurred.  The Veteran is not competent to testify as to etiology of this disability as it requires medical expertise to diagnose.  The first prong of the McLendon test (current disability) requires "competent" evidence; the third prong of the test only requires "evidence" that indicates an association with service.  Although VA must consider the lay evidence and give it whatever weight it concludes the evidence is entitled to, a "conclusory, generalized lay statement" that an event or illness during service caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Thus, the Board finds that an examination is not required even under the low threshold of McLendon.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

The Veteran contends that the carcinoma of the right submandibular gland which he was diagnosed as having and treated for in 1997, several decades after his service separation, is related to active service.   He specifically testified that his in-service herbicide exposure while on active service in the Republic of Vietnam contributed to or caused his carcinoma of the right submandibular gland in 1997.  He also has contended that his carcinoma of the right submandibular gland, which appears to have been treated successfully with radiation and surgery in 1997, is indistinguishable from other respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) presumptively associated with in-service herbicide exposure.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
VA regulations provide that a Veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e).  Carcinoma of the right submandibular gland is not among the diseases listed in § 3.309 for which presumptive service connection is available based on in-service herbicide exposure.  

The Secretary of Veterans Affairs also has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 2002).  Notwithstanding the foregoing, the Federal Circuit has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a Veteran from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to Agent Orange.  See Brock v. Brown, 10 Vet. App. 155 (1997).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for status-post carcinoma of the right submandibular gland, including as due to herbicide exposure.  The Board acknowledges initially that the Veteran's service personnel records (in this case, his DD Form 214) show that the circumstances of his active service included service in the Republic of Vietnam between April and December 1971.  The Veteran's DD Form 214 also shows that he was awarded the Vietnam Campaign Medal and the Vietnam Service Medal with 2 Campaign Stars.  Because the Veteran's service personnel records show that he had in-country duty in Vietnam, his active service meets the regulatory definition of Vietnam service found in 38 C.F.R. § 3.307(a)(6)(iii) and upheld by the Federal Circuit in Haas.  See Haas v. Peake, 525 F.3d. 1168 (Fed. Cir. 2008) cert. denied 129 S. Ct. 1002 (2009) (upholding as permissible VA's regulatory interpretation of "service in Vietnam" as requiring in-country duty or visitation in Vietnam).  Accordingly, because the Veteran had active service in Vietnam, his in-service herbicide exposure is presumed.  See 38 C.F.R. §§ 3.307, 3.309.  

Although the Veteran's in-service herbicide exposure is presumed based on his service in Vietnam, the competent evidence does not show that his status-post carcinoma of the right submandibular gland was caused by active service or any incident of such service, however.  The competent evidence shows instead that the Veteran was diagnosed as having carcinoma of the right submandibular gland in 1997.  The Veteran's salivary gland cancer was treated successfully with surgery to remove the cancerous right salivary gland in January 1997 and with radiation beginning in March 1997.  A private pathology report dated in January 1997 resulted in a diagnosis of adenoid cystic carcinoma of the right submandibular gland.  

On private radiation consult at the end of January 1997, it was noted that the Veteran had adenoid cystic carcinoma of the right submandibular gland.  He reported a history of chronic swelling of the right submandibular area for up to 5 years.  In October 1996, he noticed sharp, shooting pain in that region "whenever he would put food (especially acidic food) inside his mouth."  The Veteran's January 1997 surgery was noted.  During surgery, a tumor had been found within the submandibular gland.  This tumor had been quite extensive, involving the majority of the submandibular gland.  The Veteran had healed quite well from his surgery.  The impression was adenoid cystic carcinoma of the right submandibular gland, stage T3, with tumor intrusion throughout the gland and extending through the capsule into the periglandular soft tissues.

The operative report from the Veteran's surgery in January 1997 shows that the pre-operative diagnoses included right submandibular gland mass and the postoperative diagnoses included right submandibular gland, questionable adenoid cystic carcinoma.  The Veteran's right submandibular gland and associated tissue were excised surgically.

After completing a course of radiation treatment in March 1997, on private outpatient treatment in May 1997, it was noted that the Veteran had been treated for stage T3 carcinoma of the submandibular salivary gland.  The impressions were that the Veteran was experiencing a gradual recovery from the side effects of radiation treatment and there was no evidence of recurrence of his disease.

In July 1997, it was noted that the Veteran had returned to work full-time in the previous 2 months.  He still felt sensitivity and discomfort in the right neck where the surgical excision had been performed.  The impressions included no recurrence of disease.  Subsequent outpatient treatment visits in February and July 1998, June 1999, and in March 2000 all confirmed that there had been no recurrence of the Veteran's salivary gland cancer.

In October 2005, it was noted that the Veteran had been diagnosed as having carcinoma of the submandibular gland which was treated with surgical resection and neck dissection followed by radiation therapy in 1997.  It also was noted that the Veteran had not been seen since April 2002.  The Veteran reported that he had been healthy and neglected to have his follow-up examinations.  He had been feeling well.  Physical examination of the neck showed a loss of tissue of the right mid-neck from past surgery, no palpable tumor "at all," and no tenderness.  The impression was no evidence of cancer 8 years post treatment.  Subsequent outpatient treatment in August 2006 confirmed the continuing absence of the Veteran's salivary gland cancer.

The Board acknowledges the Veteran's lay statements and hearing testimony that his status-post carcinoma of the right submandibular gland, which was treated successfully in 1997, was caused by his acknowledged in-service herbicide exposure.  The competent evidence does not support the Veteran's assertions, however.  The Board finds it significant that, when the Veteran was treated for carcinoma of the right submandibular gland in 1997, he did not report and the private examiners who treated him did not indicate any relevant in-service history, to include a history of in-service herbicide exposure.  The Veteran also did not report any relevant in-service history during follow-up outpatient treatment after his cancerous salivary (or submandibular) gland had been removed surgically.  The Board again notes that carcinoma of the right submandibular gland is not among the diseases listed for which service connection is available on a presumptive basis due to in-service herbicide exposure.  See 38 C.F.R. §§ 3.307, 3.309.  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, which relates his status-post carcinoma of the right submandibular gland to his in-service herbicide exposure.  Thus, the Board finds that service connection for status-post carcinoma of the right submandibular gland is not warranted on a presumptive service connection basis as due to herbicide exposure.  Id.

The Veteran also is not entitled to service connection for status-post carcinoma of the right submandibular gland on a direct service connection basis.  See 38 C.F.R. §§ 3.303, 3.304.  The Veteran's service treatment records are silent for any diagnosis of or treatment for carcinoma of the right submandibular gland at any time during active service, including while the Veteran was in Vietnam.  The post-service evidence shows that, following service separation in 1972, the Veteran was treated successfully for carcinoma of the right submandibular gland in 1997, several decades after his service separation.  The Board notes that evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board notes that the Veteran submitted some medical treatise evidence with his Notice of Disagreement in support of his service connection claim for status-post carcinoma of the right submandibular gland.  A medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998).  The medical article submitted by the Veteran in this case was not accompanied by the opinion of any medical expert linking his disability to active service.  Thus, the medical article submitted by the Veteran is insufficient to establish the medical nexus opinion required for causation.  See Sacks, 11 Vet. App. at 317 (citing Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996)); see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

The competent evidence also shows that, since his carcinoma of the right submandibular gland was treated successfully with surgery and radiation in 1997, it has not reoccurred.  A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is not warranted in the absence of proof of current disability.  The Board has considered whether the Veteran experienced carcinoma of the right submandibular gland at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, although there is evidence of carcinoma of the right submandibular gland during the pendency of this appeal, and although this disease resolved with surgical treatment, the competent evidence does not suggest that it is related to active service.  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, which relates his status-post carcinoma of the right submandibular gland to active service.  Accordingly, the Board finds that service connection for status-post carcinoma of the right submandibular gland also is not warranted on a direct service connection basis.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements and sworn testimony, the Veteran has asserted that his symptoms of status-post carcinoma of the right submandibular gland have been continuous since service.  He asserts that he continued to experience symptoms relating to his salivary gland cancer after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of status-post carcinoma of the right submandibular gland after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of status-post carcinoma of the right submandibular gland since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any relevant history or complaints related to the salivary gland.  Specifically, the service separation examination report reflects that the Veteran was examined and his mouth and throat were found to be clinically normal.  His in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or treatment related to status-post carcinoma of the submandibular gland for several decades following active service.  The Board emphasizes the multi-year gap between discharge from active duty service (1972) and initial reported symptoms related to carcinoma of the submandibular gland in 1997 (a 25-year gap).  See Maxson, 230 F.3d at 1333; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

When the Veteran initially sought treatment for his carcinoma of the submandibular gland after service in 1997, he did not report the onset of salivary gland symptomatology during or soon after service or even indicate that the symptoms were of longstanding duration.  Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

The Veteran also did not claim that symptoms of his disorder began in (or soon after) service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, and his previous statements made for treatment purposes.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.





ORDER

Entitlement to service connection for status-post carcinoma of the right submandibular gland, including as due to herbicide exposure, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


